Exhibit 10.43

 



Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT



 

 

 



 

SELLER PURCHASER   Name:US Dataworks, Inc. Name:Porter Capital Corporation    
By: /s/ Charles E. Ramey By: /s/ S.M. Trupiano  Officer’s Name Printed: Charles
E. Ramey Officer’s Name Printed: S.M. Trupiano Its:  CEO Its: Senior Vice
President     Street Address: One Sugar Creek Blvd., 5th Floor
                              Sugar Land, TX 77478 Street Address: 2112 First
Avenue North,
                            Birmingham, AL, 35203     Mailing Address:    Same
as above Mailing Address:PO Box 12105, Birmingham, AL, 35203     Email Address:
 cramey@usdataworks.com Email Address: rwilliamson@portercap.net     State of
Organization:  Nevada State of Organization: Alabama     Federal Tax ID:
84-1290152 Federal Tax ID: 63-1077133     State and County of Principal Office:
Texas, Fort Bend County State and County of Principal Office: Alabama, Jefferson
County

  

 

State of Texas )                   County of Fort Bend )

 

On July 13, 2012, before me, the undersigned, a Notary Public in and for said
State, personally appeared the above-named representative of Seller, who is
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he or she executed the same in his/her authorized
capacity, and that by his/her signature on the instrument, the persons, or the
entity upon behalf of which the person acted, executed the instrument.



 

WITNESS my hand and official seal.                                    Notary
Signature: /s/ Notary (Seal)

 

 





 

This RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT (“Agreement”) is made as
of the 13th day of July, 2012 by and between the above-named Seller ("Seller")
and Porter Capital Corporation ("Purchaser").

 

1. DEFINITIONS. The following terms used herein shall have the following
meanings. All capitalized terms not herein defined shall have the meanings set
forth in the Alabama Uniform Commercial Code:

 

“Accounts” – any right to payment for goods sold or leased or for services
rendered which is not evidenced by an instrument or chattel paper, whether or
not it has been earned by performance, or such additional meaning as shall be
given to the term Accounts under the Uniform Commercial Code as adopted in the
State of Alabama.

 

“Accounts Transmittal” – a form supplied by Purchaser from time to time wherein
Seller lists such of its Accounts as it requests that Purchaser purchase under
the terms of this Agreement and to which are attached copies of all invoices
which relate to the Accounts described therein.

 

"Advance Rate" – the Advance Rate set forth on "Schedule A."

 

“Actual/365 Computation” - a method used by Purchaser in determining the annual
effective yield by taking the stated (nominal) rate for a year’s period and then
dividing said rate by 365 to determine the daily periodic rate to be applied for
each day in the applicable period.

 

"Clearance Days" - Three (3) business days for all Accounts.

 

"Collateral" - all of Seller's personal property, both now owned and hereafter
acquired, and wherever located, including, but not limited to: Accounts
(including Accounts purchased by Purchaser hereunder and repurchased by Seller);
Chattel Paper; Deposit Accounts; Documents; Equipment; Farm Products; Fixtures;
General Intangibles; Goods; Instruments; Inventory; Investment Property; Letter
or Credit Rights; and the Proceeds or Proceeds of Proceeds of all of the
foregoing, including, without limitation all insurance proceeds and all claims
against others for loss or destruction of or damage to any of the foregoing.

 

"Service Fee" - The Service Fee Percent multiplied by the amount advanced
against the Face Amount of each Purchased Account.

 

"Service Fee Percent" – the Service Fee Percent set forth on “Schedule A.”

 

"Dispute" - a claim by an Account Debtor that the goods or services which are
the subject of a Purchased Account were not delivered or accepted in accordance
with the agreement between the Account Debtor and Seller, whether or not such
dispute is valid.

 

"Due Diligence Fee" – the Due Diligence Fee set forth on “Schedule A.”

 

"Eligible Account" - An Account which is acceptable for purchase as determined
by Purchaser in the exercise of its sole credit or business judgment.

 

"Events of Default" – the Events of Default set forth in Section 11.1.

 

"Face Amount" -The face amount due on an Account.

 

"Initial Term” – the Initial Term set forth on “Schedule A.

 

"Insolvency Event" - either (i) the filing of a petition under any state or
federal debtor relief or liquidation statute by or against an Account Debtor, or
(ii) the failure of an Account Debtor to pay a Purchased Account within 90 days
from the invoice date, so long as such failure to pay was not the result of a
Dispute.

 



Please Initial     CR     



 



1 of 8

 

 

 

Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT



 

 

"Interest Rate" – the Prime Rate plus the margin set forth on “Schedule A.”

 

“Late Charges” - any fee charged pursuant to section 3.4 of this Agreement.

 

“Line Amount” - the Line Amount set forth on “Schedule A.”

 

"Minimum Term Fee" – Two percent (2.0%) multiplied by the Minimum Average
Monthly Volume multiplied by the number of months in the Initial Term or any
Renewal Term.

 

"Minimum Average Monthly Volume" – the Minimum Average Monthly Volume set forth
on “Schedule A.

 

"Misdirected Payment Fee" – the greater of $5,000.00 or twenty-five (25%) of the
amount of any payment on account of a Purchased Account which has been received
by Seller and not delivered in kind to Purchaser within three (3) business days
following the date of receipt by Seller.

 

“Notation” – Invoice is assigned and payable to:

 

i. If by check, mail to the following address:

 

PORTER Capital Corporation

PO Box 12105

Birmingham, Alabama 35203

For Account of: US Dataworks, Inc.

 

Please show invoice and/or account number on check.

 

ii. If by electronic remittance, to:

 

Columbus Bank & Trust

Columbus, GA 31901

Account Name: Porter Capital Corporation

ABA Routing Number: 061100606

Account Number: 30101603

For Account of: US Dataworks, Inc.

 

"Obligations" – all obligations of Seller under this Agreement and all present
and future indebtedness and obligations due or owing by Seller to Purchaser
whether or not for the payment of money, whether or not evidenced by this
Agreement, a note or any other instrument, whether direct or indirect, absolute
or contingent, due or to become due, joint or several, primary or secondary,
liquidated or un-liquidated, secured or unsecured, original or renewed or
extended, including but not limited to any obligations arising pursuant to other
financial accommodations; and all principal, Reserve Shortfall, interest,
Misdirected Payment Fees, Due Diligence Fees, Origination/Renewal Fees, Wire
Transfer Fees, ACH Transfer Fees, late charges, fees, expenses, attorneys' fees
and accountants' fees chargeable to Seller or incurred by Purchaser in
connection with this Agreement and/or the transaction(s) related thereto.

 

"Origination/Renewal Fee" – the Origination/Renewal Fee set forth on “Schedule
A.”

 

"Parties" - Seller and Purchaser.

 

"Permitted Liens" – (a) Silicon Valley Bank’s current lien on the Collateral
until such lien is released, (b) liens held by lenders to the Seller that are
expressly junior to the lien held by Purchaser; (c) purchase money liens on
equipment acquired or held by Borrower incurred for financing the acquisition of
the equipment provided that the lien is confined to the equipment; and liens
incurred in the extension, renewal or refinancing of the indebtedness secured by
liens described in (b) and (c), but any extension, renewal or replacement lien
must be limited to the property encumbered by then existing lien.

 

"Prime Rate" – the Prime Rate as used herein shall be the greater of the prime
rate as published in the Wall Street Journal as the "Prime Rate" (base rate on
corporate loans posted by at least 75% of the nation's 30 largest banks) or five
percent per annum.

 

"Purchase Price" - The Face Amount of a Purchased Account.

 

"Purchased Accounts" - Accounts purchased hereunder which have not been
Repurchased.

 

“Recourse Account” – shall mean the portion of any Purchased Account that
remains unpaid for more than the Repurchase Period from the date of the invoice,
or any portion of any Purchased Account that Purchaser determines no longer an
Eligible Account.

 

“Repurchase Period” – the Repurchase Period as set forth on “Schedule A.”

 

"Repurchased" - an Account has been repurchased when Seller has paid to
Purchaser the then unpaid Face Amount upon demand by Purchaser under the terms
hereof.

 

"Required Reserve Amount" - the Reserve Percentage multiplied by the unpaid
balance due Purchaser on the Purchased Accounts.

 

"Reserve Account" - a bookkeeping account on the books of the Purchaser
representing an unpaid portion of the Purchase Price, maintained by Purchaser to
ensure Seller's performance with the provisions hereof.

 

"Reserve Percentage" – the Reserve Percentage as set forth on “Schedule A.”

 

"Reserve Release Frequency Period" – The time period during which Seller may
make one request that the funds in the Reserve Account in excess of the Required
Reserve Account be paid to Seller. The time period for the Reserve Release
Frequency Period is specified in "Schedule A."

 

"Reserve Shortfall" - The amount by which the Reserve Account is less than the
Required Reserve Amount.

 

2. SALE; PURCHASE PRICE; BILLING; NOTATION; RESERVE.

 

2.1 Assignment and Sale. Seller shall sell to Purchaser as absolute owner, with
full recourse, such of Seller's Accounts as are listed from time to time on
Accounts Transmittal. Each Accounts Transmittal shall be accompanied by such
documentation evidencing the Account as Purchaser shall from time to time
request. Purchaser may purchase from Seller such Accounts as Purchaser
determines to be an Eligible Account, so long as the total outstanding Face
Amount of Purchased Accounts does not exceed, before and after such purchase,
the Line Amount. Purchaser shall incur no liability to Seller for refusal to
purchase an Account determined not to be an Eligible Account. All Accounts
Transmittals, whether or not it is specifically set forth therein, shall
constitute a representation by the Seller that it is solvent, has not and is not
contemplating filing bankruptcy and that all Accounts represented thereby are
valid, enforceable, payable and actual and not subject to setoffs, defenses or
competing claims by any party. Seller shall make all appropriate accounting
entries on its books and records to reflect that Purchased Accounts have been
sold to Purchaser.

 



Please Initial     CR     



 



2 of 8

 



 

Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT

 



  

2.2 Purchase Price. Purchaser shall pay the Purchase Price as follows: Within
one (1) business day following the determination that an Account is an Eligible
Account and Purchaser’s receipt of an Accounts Transmittal, countersigned by the
Seller, Purchaser shall pay Seller an amount equal to the Advance Rate times the
Face Amount of Eligible Accounts reflected on such Accounts Transmittal
whereupon the Eligible Accounts set forth in the Accounts Transmittal shall be
deemed purchased. The balance of the Purchase Price shall be applied to the
Reserve Account and/or any Obligations then due Purchaser by Seller under this
Agreement.

 

2.3 Billing. Purchaser may send a monthly statement to all Account Debtors
itemizing their account activity during the preceding billing period.

 

2.4 Notation. Seller shall instruct all Account Debtors on the Purchased
Accounts to make payments pursuant to the Notation, and Purchaser may also
instruct all Account Debtors to make payments pursuant to the Notation.

 

2.5 Reserve Account. Purchaser may apply a portion of any Purchase Price to the
Reserve Account in the amount of the Reserve Shortfall. Without limiting the
foregoing, Seller shall pay to Purchaser on demand the amount of any Reserve
Shortfall. Purchaser shall pay to Seller upon Seller's request any amount by
which collected funds in the Reserve Account are greater than the Required
Reserve Amount; provided that Seller shall be entitled to make such demand not
more than once during each Reserve Release Frequency Period, unless otherwise
agreed to by Purchaser in Purchaser’s discretion. Purchaser may charge the
Reserve Account with any Obligation, including any amounts due from Seller to
Purchaser hereunder. Purchaser may pay any amounts due Seller hereunder by a
credit to the Reserve Account. Amounts Purchaser is entitled to charge to the
Reserve Account, which remain unpaid after Purchaser’s demand, shall accrue Late
Charges.

 

2.6 Collection of Purchased Accounts. Purchaser (as purchaser of the Purchased
Accounts) shall administer the collection of all of the Purchased Accounts.
Purchaser shall have the right of assignment to and endorsement of the Purchased
Account and all payments received in connection with each Purchased Account and
the Seller hereby appoints Purchaser the attorney-in-fact and agent of the
Seller for this purpose, which appointment is coupled with an interest and is
irrevocable during the term of this Agreement. Purchaser shall have no liability
to the Seller for any mistake in the application of any payment received by it
with respect to any Purchased Account, so long as it acts in good faith.

 

3. PAYMENT; OBLIGATION OF SELLER. While this Agreement establishes the agreement
of Purchaser to purchase and pay Seller for Eligible Accounts set forth in the
Accounts Transmittal, it also establishes payment and performance obligations of
Seller to Purchaser. With respect to such Obligation owed by Seller to
Purchaser, Seller shall pay to Purchaser:

 

3.1 Interest. Interest, at the Interest Rate on an amount equal to (i) the
unpaid balance of the Purchase Price minus the Reserve Account, as such amounts
change from time to time plus (ii) outstanding fees or other Obligations owed by
Seller to Purchaser hereunder, which shall be computed on the basis of a an
Actual/365 Computation; and

 

3.2 Minimum Term Fee. Any amount by which the actual Service Fees paid plus the
Interest paid plus the Origination Fee paid during the Initial Term, or if
applicable during any Renewal Term, is less than the Minimum Term Fee.

 

3.3 Calculation of and Payment of Interest. All accrued interest shall be
calculated monthly on the last calendar day of the month in which it accrues
using the Interest Rate in effect as of the first business day of that month and
paid by Seller on the first business day of the next month. Any change in the
Interest Rate shall take place simultaneously with any corresponding change as
set forth in the Prime Rate from time to time.

 

3.4 Late Charges. In addition to the foregoing, Seller shall also pay to
Purchaser a late fee of .05% per day on any and all amounts due to Purchaser
from Seller pursuant to this Agreement until such amounts are paid in full. Late
Charges will not apply to amounts due to Purchaser on Accounts (but shall apply
to other amounts) unless and until Seller is obligated under this Agreement to
repurchase such Accounts, at which time Late Charges will accrue until the
Account and Late Charges are paid in full. Late Charges shall be paid and are
due within one business day following the occurrence of the event which makes
Seller obligated to Purchaser for any Late Charges.

 

3.5 Due Diligence Fee; Origination/Renewal Fee. In addition to the foregoing,
Seller shall pay to Purchaser the Due Diligence Fee upon execution of this
Agreement and the Origination/Renewal Fee as follows: for the Initial Term,
one-half on the date that Purchaser first purchases an Account of Seller and the
other half 30 days later and for any Renewal Term, one-half on the first day of
the Renewal Term and the other half 30 days later.

 

3.6 Other Amounts. All other Obligations or expenses, including, without
limitation, Misdirected Payment Fees, Wire Transfer Fees, ACH Transfer Fees, any
attorney fees, UCC search fees, UCC filing fees, out of pocket or internal
expenses, or any wire transfer, postage, audit or returned check fees that are
incurred by Purchaser or are specified on "Schedule A" shall be paid to
Purchaser by Seller within three (3) business days following the day such
expenses are incurred by Purchaser.

 

3.7 Service Fees. The Service Fees calculated and charged on a monthly basis.

 

4. REPURCHASE OF ACCOUNTS. Purchaser may require that Seller repurchase, by
payment of the unpaid Face Amount thereof together with any unpaid fees relating
to the Purchased Account on demand, or, at Purchaser's option, by Purchaser's
charge to the Reserve Account: (i) any Purchased Account in Dispute, subject to
an Insolvency Event, or for which Purchaser is required to disgorge; (ii) all
Purchased Accounts upon the occurrence of an Event of Default or upon the
termination date of this Agreement; or (iii) any Purchased Account that remains
unpaid after the expiration of the Repurchase Period. Purchaser shall retain a
security interest in any Purchased Account that is repurchased.

 

 

Please Initial     CR     



 

3 of 8

 







 

Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT



  

 



5. SECURITY INTEREST. Seller grants, effective as of the time that Silicon
Valley’s Bank current lien on the Collateral is released, to Purchaser a
continuing first priority security interest in and to the Collateral to secure
the Obligations. Seller will cooperate with Purchaser in Purchaser's obtaining
control with respect to depository accounts, investment property, letter of
credit rights, and/or electronic chattel paper. Seller shall take all actions
appropriate to perfect the Purchaser’s security interest in the Collateral and
authorizes Purchaser to create and file any and all financing statements,
amendments corrections or releases as are necessary to perfect and maintain its
security interest.

 

6. COLLECTION CLEARANCE PERIOD. For all purposes under this Agreement, Clearance
Days will be added to the date on which any payment is received by Purchaser.

 

7. AUTHORIZATION TO PURCHASER.

 

7.1 Seller hereby irrevocably authorizes Purchaser and any designee of
Purchaser, at Seller's sole expense, and irrevocably appoints Purchaser as
Seller’s attorney in fact to exercise at any times in Purchaser's or such
designee's discretion and in Seller’s name all or any of the following powers
until all of the Obligations have been paid in full: (a) receive, take, endorse,
assign, deliver, accept and deposit, in the name of Purchaser or Seller, any and
all cash, checks, commercial paper, drafts, remittances and other instruments
and documents relating to the Collateral or the proceeds thereof, (b) take or
bring, in the name of Purchaser or Seller, all steps, actions, suits or
proceedings deemed by Purchaser necessary or desirable to effect collection of
or other realization upon the Accounts and other Collateral, (c) after an Event
of Default, change the address for delivery of mail to Seller and to receive and
open mail addressed to Seller, (d) after an Event of Default, extend the time of
payment of, compromise or settle for cash, credit, return of merchandise, and
upon any terms or conditions, any and all Accounts or other Collateral which
includes a monetary obligation and discharge or release any Account Debtor or
other obligor (including filing of any public record releasing any lien granted
to Seller by such Account Debtor), without affecting any of the Obligations, (e)
file against Seller in favor of Purchaser financing statements or amendments
with respect to the Purchaser’s security interest in the Collateral, which may
describe the Collateral as "All Assets" of Seller, (f) pay any sums necessary to
discharge any lien or encumbrance which is senior to Purchaser's security
interest in the Collateral, which sums shall be included as Obligations
hereunder, and in connection with which sums the Late Charge shall accrue and
shall be due and payable, (g) file in the Seller’s or Purchaser’s name or both
any mechanic’s lien or claim under a payment bond connected to the goods or
services of Seller; and (h) at any time, irrespective of whether an Event of
Default has occurred, without notice to or the assent of Seller, notify any
Account Debtor obligated with respect to any Account, that the underlying
Account has been assigned to Purchaser by Seller and that payment thereof is to
be made to the order solely to Purchaser.

 

7.2 Seller hereby releases and exculpates Purchaser, its officers, employees and
designees, from any acts under this Agreement or in furtherance thereof whether
of omission or commission, and whether based upon any error of judgment or
mistake of law or fact, except for willful misconduct and breaches of this
Agreement. In no event will Purchaser have any liability to Seller for lost
profits or other special or consequential damages.

 

7.3 Seller authorizes Purchaser to initiate electronic debit or credit entries
through the ACH system to any deposit account maintained by Seller to satisfy
any of the Obligations.

 

8. COVENANTS BY SELLER.

 

8.1 Seller warrants, represents, covenants and recognizes that the Purchased
Accounts are the sole property of Purchaser, and Seller shall not, collect same,
or without Purchaser's prior written consent, compromise or adjust any Purchased
Account or grant any additional discounts, allowances or credits thereon.
Further Seller shall, immediately upon the sale of a Purchased Account, make
proper entries on its books and records disclosing the absolute sale and
assignment of such Purchased Account to Purchaser.

 

8.2 After written notice by Purchaser to Seller, and automatically, without
notice, after an Event of Default, Seller shall not, without the prior written
consent of Purchaser in each instance, (a) grant any extension of time for
payment of any of the Collateral which includes a monetary obligation, (b)
compromise or settle any of the Collateral for less than the full amount
thereof, (c) release in whole or in part any Account Debtor or other person
liable for the payment of any of the Collateral, or (d) grant any credits,
discounts, allowances, deductions, return authorizations or the like with
respect to any of the Collateral.

 

8.3 From time to time as requested by Purchaser, at the sole expense of Seller,
Purchaser or its designee shall have access, during reasonable business hours if
prior to an Event of Default and at any time if on or after an Event of Default,
to all premises where Collateral is located for the purposes of inspecting (and
removing, if after the occurrence of an Event of Default) any of the Collateral,
including Seller's books and records, and Seller shall permit Purchaser or its
designee to make copies of such books and records or extracts there from as
Purchaser may request. Without expense to Purchaser, Purchaser may use any of
Seller's personnel, equipment, including computer readable media, supplies and
premises for the collection of Accounts and realization on other Collateral as
Purchaser, in its sole discretion, deems appropriate. Seller hereby irrevocably
authorizes all accountants and third parties to disclose and deliver to
Purchaser at Seller's expense all financial information, books and records, work
papers, management reports and other information in their possession relating to
Seller. Notwithstanding the foregoing, all information concerning the Seller
provided to Purchaser as required or requested under this Section 8.3 shall
constitute confidential information of Seller and be protected by the
confidentiality obligations set forth in Section 26 hereof.

 

8.4 Before sending any invoice evidencing an Account to the Account Debtor,
Seller shall mark same with the Notation, or such other notation as Purchaser
shall have advised Seller in writing.

 



Please Initial     CR     



 

4 of 8

 





  



Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT

 

 

8.5 Seller shall pay when due all payroll and other taxes, and shall provide
proof thereof to Purchaser no less than ten days after the filing in such form
as Purchaser shall reasonably require on no less than a monthly basis.

 

8.6 Seller shall not, without the prior written consent of Purchaser suffer to
exist any lien (including any encumbrance or security interest) of any kind upon
any of its assets, whether now owned or hereafter acquired other than Permitted
Liens.

 

8.7 Seller shall not change its state of incorporation or organization;
consolidate or merge with another entity; change its name; or transfer, sell,
lease or assign any of its assets out of the ordinary course of business to
another entity without Purchaser's written consent and at least thirty (30) days
prior to any such proposed change.

 

8.8 If payment of any Purchased Account, or Recourse Account is made directly to
Seller, such payment shall be deemed to have been received in trust for
Purchaser, and Seller shall not deposit or convert such funds and by the third
banking day following the date of receipt, shall send the same, properly
endorsed, if necessary, to the “Notation” designated herein. In the event Seller
at any time cashes or deposits to its own account a payment on any Purchased
Account received directly, such action by Seller shall be considered a breach of
this Agreement and if not returned immediately, be subject to, in addition to
the Misdirected Payment Fee, such other criminal and civil remedies to which
Purchaser is entitled.

 

8.9 Seller shall maintain insurance on all insurable property owned or leased by
Seller in the manner, to the extent and against at least such risks (in any
event, including but not limited to fire and business interruption insurance) as
usually maintained by owners of similar businesses and properties in similar
geographic areas. All such insurance shall be in amounts and form and with
insurance companies acceptable to Purchaser in its sole discretion, with
Purchaser shown as additional insured. Seller shall furnish to Purchaser upon
written request, any and all information concerning such insurance carried. All
policies of insurance shall provide for not less than thirty (30) days prior
written cancellation notice to Purchaser.

 

8.10 Seller is solely responsible for paying all expenses of its business
including by not limited to the timely filing and depositing on all payroll tax
contributions, required or withholding levied or fixed by any governmental
authority of Seller’s permanent and temporary employees.

 

8.11 Seller shall indemnify Purchaser from any loss arising out of the assertion
of any avoidance claim or preference action initiated under the United States
Bankruptcy Code and shall pay to Purchaser on demand the amount thereof. Seller
shall notify Purchaser within two business days of Seller becoming aware of any
avoidance claim or preference action. The Seller’s duties with regard to
avoidance claims or preference actions shall survive the termination of this
Agreement.

 

8.12 Seller also will not, under any circumstances or in any manner whatsoever,
interfere with any of Purchaser's rights under this Agreement or misdirect the
payment of any Purchased Account.

 

8.13 Seller shall not factor, finance, give a security interest (other than
Permitted Liens) or sell any of its Accounts to any person or entity other than
Purchaser during the term of this Agreement, nor shall any Accounts to be
purchased under this Agreement be previously sold, pledged or encumbered (other
than by Permitted Liens) by Seller or any other person or entity in any manner
whatsoever.

 

8.14 Seller shall give Purchaser prompt written notice of any levy, attachment,
legal process, or notice of default as soon as same is received by Seller or as
to which Seller has knowledge.

 

8.15 Seller shall defend title to the Collateral against all persons and against
all claims and demands whatsoever, which Collateral, except for the security
interest granted hereby (and except for Permitted Liens), is lawfully owned by
the Seller and is now free and clear of any and all liens, security interests,
claims, charges, encumbrances, taxes and assessments except as may be set forth
specifically herein.

 

8.16 Seller shall pay, when due, all taxes, assessments, and license fees
relating to the Collateral.

 

8.17 Seller shall keep the Collateral, at the Seller's own cost and expense, in
good repair and condition and not to misuse, abuse, waste, or allow to
deteriorate except for normal wear and tear and to make the same available for
inspection by Purchaser at all reasonable times.

 

8.18 If requested by Purchaser, Seller shall cause Purchaser to be shown as
lender’s loss payee or mortgagee on all insurance policies insuring the
Collateral, and deposit with Purchaser such certificates of insurance or
policies as from time to time requested by Purchaser. Seller shall give
immediate written notice to Purchaser and to insurers of loss or potential loss
or damage to the Collateral and shall promptly file proofs of loss or potential
loss with insurers. Seller hereby appoints Purchaser its attorney-in-fact in
obtaining, adjusting and canceling any such insurance and endorsing settlement
drafts and hereby assigns to Purchaser all sums which may become payable under
such insurance, including return premiums and dividends, as additional security
for the Obligations.

 

8.19 Seller shall immediately notify Purchaser in writing of any change in or
discontinuance of Seller's place or places of business.

 

9. ACCOUNT DISPUTES. Seller shall notify Purchaser promptly of and, if requested
by Purchaser, will settle all Disputes concerning any Purchased Account, at
Seller's sole cost and expense. However, Seller shall not, without Purchaser's
prior written consent, compromise or adjust any Purchased Account or grant any
additional discounts, allowances or credits thereon. Purchaser may, but is not
required to, attempt to settle, compromise, or litigate (collectively,
"Resolve") the Dispute upon such terms as Purchaser in its sole discretion deem
advisable, for Seller's account and risk and at Seller's sole expense. Upon the
occurrence of an Event of Default Purchaser may resolve such issues with respect
to any Account of Seller.

 

10. REPRESENTATION AND WARRANTY. Seller represents and warrants that: it is
fully authorized to enter into this Agreement and to perform hereunder; this
Agreement constitutes its legal, valid and binding obligation; Seller is solvent
and in good standing in the state of its organization; Seller's state of
incorporation or organization and exact legal name are set forth in the box of
this Agreement; Seller's chief executive office is located at the address set
forth in the box of this Agreement; and the Purchased Accounts are bona fide
existing obligations without adjustment, claims, defenses, disputes or rights to
setoff or cancellation, are not sales to affiliated entities, parent companies
or subsidiaries of the Seller and Seller has received no notice or otherwise
learned of any actual or imminent bankruptcy, insolvency or material impairment
of the account debtors and Purchased Accounts.

 

 Please Initial     CR     

 



5 of 8

 

 



Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT

 

 

11. DEFAULT.

 

11.1 Events of Default. The following events will constitute an Event of Default
hereunder: (i) Seller defaults in the payment of any Obligations, (ii) Seller
becomes subject to any debtor-relief proceedings, (iii) Seller breaches any
present or future covenant or agreement contained in this Agreement or any other
present or future contract or agreement with the Purchaser and such breach is
not cured within 15 days of Seller’s receipt of written notice thereof from
Purchaser, and (iv) Purchaser for any reason, in good faith, deems itself
insecure with respect to the prospect of repayment or performance of the
Obligations.

 

11.2 Effect of Default. Upon the occurrence of any Event of Default, in addition
to any rights Purchaser has under this Agreement or applicable law, with or
without notice to Seller, Purchaser may immediately terminate its duties under
this Agreement, at which time all Obligations shall immediately become due and
payable without notice and Purchaser shall have the right to withhold any
payments due to Seller until such times as all the Obligations are satisfied and
paid in full. In addition Purchaser shall have all of the rights of a secured
party under the Uniform Commercial Code, including without limitation the right
to take possession and control of any Collateral and sell the same either
collectively or in lots at one or more private or public sale and Seller will
remain liable for any deficiency. If Purchaser sells any of the Collateral upon
credit, Seller will be credited only with payments actually made by the
purchaser of the Collateral, received by Purchaser and applied to the
indebtedness of the purchaser. In the event the purchaser of the Collateral
fails to pay for the Collateral, Purchaser may resell the Collateral, and Seller
will be credited with the proceeds of the sale. Purchaser may but shall not be
required to proceed against Collateral but may proceed against the Seller or any
guarantor of Seller and the Obligations directly. Purchaser waives any and all
rights it may have to marshalling of assets.

 

In addition to the foregoing, Purchaser may declare the Obligations immediately
due and payable, enforce the security interest given hereunder, require Seller
to assemble any Collateral secured hereunder and the records pertaining thereto
and make them available to Purchaser at a place designated by Purchaser, enter
the premises of Seller and take possession of any Collateral not then in its
possession and of the records pertaining thereto, grant extensions, compromise
claims, and settle collection of any Accounts forming the basis of the
Collateral for less than face value, all without prior notice to Seller, use, in
connection with any assembly or disposition of the Collateral, any trademark,
trade name, trade style, copyright, patent right, or technical process used or
utilized by Seller, and return any surplus realized and hold Seller liable for
any deficiency.

 

11.3 No Waiver. Any failure to or decision by Purchaser not to exercise all of
its rights upon an Event of Default shall not constitute or be deemed a waiver
of such rights as to current or future Events of Default. Any rights and
remedies of Purchaser herein against the Seller or any guarantor of Seller or
the Obligations are cumulative and not alternative.

 

12. TERMS

 

12.1 This Agreement shall be effective for a period commencing on the date
hereof and shall continue until the end of the Initial Term. This Agreement
shall be deemed to be automatically renewed for an additional term equal in
length to the Initial Term (the “Renewal Term”) at the expiration of the Initial
Term, and thereafter to be automatically renewed for succeeding terms at the end
of the first and each succeeding Renewal Term, unless the Seller shall deliver
written notice of cancellation to Purchaser no sooner than 120 days and no later
than sixty days prior to the expiration date of the Initial Term or any
succeeding Renewal Term. No such termination shall terminate or otherwise affect
Seller's obligations hereunder incurred or accrued prior to such termination.

 

12.2 The representations, warranties and covenants of the Seller and the
remedies of Purchaser for a breach of such representations, warranties and/or
covenants, shall survive the termination of this Agreement, and such termination
shall not effect the rights of Purchaser to enforce its remedies under the
agreements executed in connection herewith against the Seller or against any
Collateral after a default by the Seller.

 

12.3 Upon termination, the Seller shall remain fully responsible to Purchaser
for any Purchased Accounts purchased prior to such termination. Additionally,
Purchaser shall maintain its security interest in the Collateral until all of
the Obligations have been paid in full.

 

12.4 Seller shall have the right to terminate this Agreement at any time prior
to the end of a scheduled term as set forth in Section 12.1 hereof provided that
if Seller exercises such right, it will be obligated to make the Minimum Term
Fee payment due, if any, counting the Service Fees, Interest and Origination Fee
paid during the Initial Term through the date of termination, within 30 days
following such termination.

 

13. AMENDMENT. No part of this Agreement may be changed, waived, discharged or
terminated, nor may any consent to the departure from the terms hereof be given,
orally (even if supported by new consideration), but only by an instrument in
writing signed by the party against whom enforcement of the change, waiver,
discharge or termination is sought. Any waiver or consent so given shall be
effective only in the specific instance and for the specific purpose for which
given.

 

14. NO LIEN TERMINATION WITHOUT RELEASE. In recognition of Purchaser's right to
have its attorneys' fees and other expenses incurred in connection with this
Agreement secured by the Collateral, notwithstanding payment in full of all
Obligations by Seller, Purchaser shall not be required to record any
terminations or satisfactions of any of Purchaser's liens on the Collateral
unless and until Seller has executed and delivered to Purchaser a general
release in a form reasonably satisfactory to Purchaser.

 



Please Initial     CR     

 





6 of 8

 



 



 



Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT

 

 

15. FINANCIAL STATEMENTS. During the term of this Agreement, Seller agrees to
provide Purchaser with such financial statements and records and such other
information as may be reasonably requested by Purchaser from time to time, and
each quarter, within thirty days following the end of the respective quarter,
shall furnish current financial statement, an updated customer list with
customer names, contact names, addresses, and phone numbers, as well as a
complete and current payables-aging report.

 

16. SEVERABILITY. In the event any one or more of the provisions contained in
this Agreement is held to be invalid, illegal or unenforceable in any respect,
then such provision shall be ineffective only to the extent of such prohibition
or invalidity, and the validity, legality, and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 

17. RELATIONSHIP OF PARTIES. The relationship of the Parties hereto shall be
that of Seller and Purchaser of Accounts and not that of borrower and lender,
and neither party is or shall be deemed a fiduciary of or to the other. This is
a purchase and sale transaction and it does not constitute financing. The
rights, obligations and remedies contained herein shall inure to and be binding
on the parties hereto and on their respective legal representatives, successors
and assigns

 

18. ATTORNEYS' FEES. Seller is obligated to pay to Purchaser all of Purchaser's
reasonable attorneys' fees, legal costs and expenses, collection, prosecution or
defense costs, travel expenses, and other expenses incurred by Purchaser in
connection with this Agreement or in connection with enforcing Purchaser's
rights hereunder, or in connection with being involved in a legal action related
hereto, or in responding to legal process concerning Seller or any Account
purchased hereunder.

 

19. ENTIRE AGREEMENT. This Agreement, including all terms and conditions
specified in any of the Schedules attached hereto, supersedes all prior or
contemporaneous agreements and understandings between the Parties, verbal or
written, express or implied, relating to the subject matter hereof. No course of
dealing, course of performance or trade usage, and no parole evidence of any
nature, shall be used to supplement or modify any terms of this Agreement.

 

20. CHOICE OF LAW. This Agreement and all transactions contemplated hereunder
and/or evidenced hereby shall be governed by, construed under, and enforced in
accordance with the internal laws of the State of Alabama.

 

21. JURY TRIAL WAIVER. THE PARTIES HERETO WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION INVOLVING BOTH OF THEM, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE.

 

22. LEGAL ACTION. Any action between the Parties shall, if Purchaser so elects,
be instituted in the federal or state court located in Jefferson County, Alabama
(the "Acceptable Forum"). Each party irrevocably submits to the jurisdiction of
the Acceptable Forum, and waives all attempts to transfer to any other forums.
Should any action be initiated in any other forum, Seller shall not oppose any
attempt to have the action transferred to the Acceptable Forum.

 

23. INDEMNIFICATION. Seller agrees to indemnify, defend and hold Purchaser
harmless from any and all claims, damages, actions, or judgments, including
without limitation those for attorney’s fees, which Purchaser may have to pay
and defend against with respect to any third party claims arising out of the
transactions entered into pursuant to the terms and conditions of this Agreement
other than claims, damages, actions, or judgments arising out of Purchaser’s
gross negligence or willful misconduct.

 

24. NOTICE. All notices required hereunder must be in writing (paper or
electronic) and shall be deemed received by Seller upon the earlier of actual
receipt via electronic transmittal, express courier, or other means or, if that
fails, via first class United States Mail properly addressed to the address
first set forth above with a copy to 2112 First Avenue North, Birmingham, AL,
35203. All notices required to be given to Seller shall be deemed given upon the
first to occur of: deposit thereof in a receptacle under the control of the
United States Postal Service; transmittal by electronic or telephonic means to a
receiver under the control of Seller, or actual receipt by Seller or an employee
or agent of Seller. All notices required to be given to Purchaser hereunder
shall be deemed given upon actual receipt by a responsible officer of Purchaser.

 

25. TIME IS OF THE ESSENCE. In all matters pertaining to this Agreement, time is
of the essence.

 

26. CONFIDENTIAL INFORMATION. In handling any confidential information of
Seller, Purchaser shall exercise the same degree of care that it exercises for
its own proprietary information, but disclosure of information may be made: (a)
as required by law, regulation, subpoena, or other order; (b) to Purchaser’s
regulators or as otherwise required in connection with Purchaser’s examination
or audit; (c) as Purchaser considers appropriate in exercising remedies under
this Agreement (provided, however, Purchaser shall use its best efforts to
obtain any prospective transferee’s or purchaser’s agreement to the terms of
this provision); and (d) to third-party service providers of Purchaser so long
as such service providers have executed a confidentiality agreement with
Purchaser with terms no less restrictive than those contained herein.
Confidential information of Seller includes any information concerning the
Company not disclosed in its public reports filed from time to time with the SEC
and includes any such information that was provided to Purchaser prior to the
date of this Agreement.. Confidential information of Seller does not include
information that either: (i) is in the public domain or in Purchasers possession
when disclosed to Purchaser, or becomes part of the public domain after
disclosure to Purchaser; or (ii) is disclosed to Purchaser by a third party, if
Bank does not know that the third party is prohibited from disclosing the
information.

 

Purchaser may use confidential information of the Seller for the development of
databases, reporting purposes, and market analysis so long as such confidential
information is aggregated and anonymized prior to distribution unless otherwise
expressly permitted by Seller.  The provisions of this section 26 shall survive
the termination of this Agreement.

 

 

Please Initial     CR     

 





7 of 8

 

 



 



Porter Capital Corporation RECOURSE RECEIVABLES PURCHASE & SECURITY AGREEMENT





 

This schedule is Schedule “A” to that Recourse Receivables Purchase & Security
Agreement by and between Porter Capital Corporation (Purchaser), and US
Dataworks, Inc. (Seller) and is incorporated therein and apart thereof. 

 

Seller US Dataworks, Inc. Credit Facility Recourse Receivables Purchase &
Security Agreement Minimum Average Monthly Volume $150,000 Line Amount
$1,000,000 Initial Term one (1) year Advance Rate 85% of Eligible Accounts being
purchased Reserve Percentage 15% of the Unpaid Balance of Purchased Accounts
Reserve Release Frequency Period As requested by Seller provided same is
available. Repurchase Period Ninety(90) days From Invoice Date Service Fees  
Service Fee Percent Period Initial Period 0.90 % per period First 30 days
Subsequent Periods 0.90 % per period Each 30 days thereafter Interest Rate Prime
Rate + Margin, As Used Herein, Margin shall mean 1.75% Due Diligence Fee $395.00
Origination/Renewal Fee 0.75% of Line Amount Wire Transfer Fee     $25.00 Per
Transfer ACH Transfer Fee

$10.00 Per Transfer

Other Considerations N/A

 

 

 Please Initial     CR     

 



8 of 8

 

